                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No . 5:19-CV-48-BO


KENNETH S. GRABARCZYK, on                     )
behalf of himself and others simi larly       )
situated,                                     )
                       Plaintiff,             )
                                              )
V.                                            )                      ORDER
                                              )
JOSHUA STEIN, Attorney General of the )
State of North Carolina, in his official      )
capacity; BOB SCHURMEIER, Director            )
of the North Carolina State Bureau of         )
Investigation, in his official capacity; SEAN )
BOONE, District Attorney of Alamance          )
County, North Carolina, in his official       )
~~~;                                          )
                        Defendants.           )


       This cause comes before the Court on plaintiffs motion for summary judgment pursuant

to Rule 56 of the Federal Rules of Civil Procedure. Defendants have responded, plaintiff has

replied, and the motion is ripe for ruling. For the reasons that follow, plaintiffs motion is

granted.

                                          BACKGROUND

        Plaintiff initiated this action by filing a complaint alleging a single claim under 42 U.S.C.

§ 1983 that his procedural due process rights guaranteed by the Fourteenth Amendment have

been violated by his being placed on the North Carolina Sex Offender Registry (NCSOR)

without notice and an opportunity to be heard. Plaintiff specifically challenges his placement on

the NCSOR based upon a state official ' s ad hoc determination that plaintiff was convicted of an

out-of-state sex offense that is "substantially similar" to a North Carolina crime requiring

registration. See N.C. Gen. Stat. § 14-208.6(4)(b) (2005).



           Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 1 of 13
       Defendants moved to dismiss plaintiffs complaint pursuant to Rules 12(b )(1 ), 12(b)(2),

and 12(b)(6) of the Federal Rules of Civil Procedure. Defendants argued that plaintiff lacked

Article III standing, that the Court lacked personal jurisdiction over defendants because

defendants are not proper Ex parte Young defendants, that the Rooker-Feldman doctrine barred

plaintiff s complaint, and that plaintiffs claim was barred by the statute of limitations. The

Court granted in part and denied in part the motions to dismiss, dismissing plaintiffs request for

money damages but allowing the remainder of his§ 1983 claim to proceed. [DE 36] . The Court

later granted plaintiffs motion for class certification and motion to appoint plaintiffs counsel as

class counsel. [DE 38]. The class is defined as:

       All persons placed on the North Carolina Sex Offender Registry solely on the
       basis of an offense committed in a state other than North Carolina and who both
       committed the predicate offense prior to December 1, 2006, and moved into the
       state of North Carolina prior to December 1, 2006.

        Plaintiff, on behalf of himself and the class, now seeks entry of summary judgment in his

favor on his § 1983 claim. In opposition, defendants argue that the Eleventh Amendment bars

the claims brought against them and that the Court thus lacks jurisdiction, that the class members

have an independent duty to register as sex offenders under the Sex Offender Registration and

Notification Act (SORNA), 34 U.S.C. §§ 20901 , et seq., that due process does not require that

class members receive a hearing prior to placement on the NCSOR, and finally that, should the

Court grant relief to plaintiff, such relief must be limited.

                                            DISCUSSION

        A motion for summary judgment may not be granted unless there are no genuine issues

of material fact for trial and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of demonstrating the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Ifthat burden has been met,


                                                   2

         Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 2 of 13
the non-moving party must then come forward and establish the specific material facts in dispute

to survive summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

588 (1986). In determining whether a genuine issue of material fact exists for trial, a trial court

views the evidence and the inferences in the light most favorable to the nonmoving party. Scott

v. Harris , 550 U.S. 372, 378 (2007). However, "[t]he mere existence of a scintiIIa of evidence"

in support of the nonmoving party's position is not sufficient to defeat a motion for summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). "A dispute is genuine if a

reasonable jury could return a verdict for the nonmoving party .... and [a] fact is material if it

might affect the outcome of the suit under the governing law." Libertarian Party of Virginia v.

Judd, 718 F.3d 308,313 (4th Cir. 2013) (internal quotations and citations omitted). Speculative

or conclusory aIIegations wiII not suffice. Thompson v. Potomac Elec. Power Co., 312 F.3d 645,

649 (4th Cir. 2002).

       The foIIowing summary of the factual basis for plaintiffs claim is derived from the facts

recited by plaintiff in his Local Civil Rule 56.1 statement of material facts which are not

disputed by defendants. [DE 51, 55]. In 2002, plaintiff Grabarczyk pleaded guilty in Wisconsin

to second degree sexual assault in violation of Wisconsin statute 940.225(a). Plaintiff became a

resident of North Carolina in 2005 and was informed by the Alamance County Sheriffs Office

that he was required to register as a sex offender in North Carolina. Plaintiff has been

continuously registered as a sex offender in North Carolina since that time.

       The determination that plaintiffs Wisconsin offense was substantially similar to a North

Carolina offense requiring registration was made by an employee of the Alamance County

Sheriffs Office. Plaintiff was not afforded a hearing in regard to this determination. The North

Carolina General Statutes did not prior to December 1, 2006, and do not now provide guidance



                                                 3

         Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 3 of 13
for making the determination that an out-of-state offense is "substantially similar" to a North

Carolina offense requiring registration, nor is there any other authoritative guidance regarding

how to make the "substantially similar" determination. Plaintiff and the class members are

subject to both state and federal prosecution for failing to comply with sex offender registration

requirements or for violating any of the restrictions on liberty placed on registered sex offenders.



       A. The Court' s jurisdiction over defendants

       The Court considers first defendants' Eleventh Amendment argument as it implicates the

Court' s jurisdiction over the defendants.

       As they did in their motion to dismiss, defendants argue that the Eleventh Amendment

provides immunity from suit for the defendants, specifically because they do not have the special

relationship with the challenged action that is required to be proper Ex parte Young defendants.

The doctrine of Exparte Young, 209 U.S . 123 , 159- 60 (1908), provides an exception to Eleventh

Amendment immunity where suit is brought against state officials and "(1) the violation for

which relief is sought is an ongoing one, and (2) the relief sought is only prospective." Republic

of Paraguay v. Allen, 134 F.3d 622, 627 (4th Cir. 1998). To be a proper party in an Ex parte

Young suit, a state officer sued must have "some connection with the enforcement of the act" in

question. Lytle v. Griffith , 240 F .3d 404, 409 (4th Cir. 2009). Whether a defendant has a

sufficient connection under Ex parte Young is a question of proximity. S.C. Wildlife Fed 'n v.

Limehouse, 549 F.3d 324, 333 (4th Cir. 2008). Absent a sufficient connection between the state

official and the enforcement of the statute at issue, the suit is merely one against the officer as a

representative of the state, and thus an impermissible suit against the state itself. Ex parte Young,

209 U.S. at 157.



                                                 4
         Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 4 of 13
          Defendant Boone has prosecutorial authority within the judicial district that elected him

to the office of district attorney, N.C. Const., Art. IV, § 18(1), which includes Alamance County

where plaintiff Grabarczyk and eleven other class members reside. Defendant Boone does not

appear to argue that he is not a proper Ex parte Young defendant as to plaintiff and those eleven

class members. That defendant Boone could not prosecute other class members who reside

outside of his judicial district does not strip this Court of jurisdiction over him.

          Defendant Schurmeier, the Director of the State Bureau of Investigation, is responsible

for compiling and maintaining the NCSOR. Although defendants correctly argue that

Schurmeier lacks the authority to prosecute plaintiff or any other class member for failure to

register, plaintiff seeks injunctive relief which would remove him from the NCSOR. As

defendant Schurmeier compiles and maintains the NCSOR, any order of this Court to remove

plaintiff would be directed to him, and thus he is the proper Ex parte Young defendant as to this

relief.

          Defendant Stein is the Attorney General of North Carolina. North Carolina' s attorney

general has, upon the request of a district attorney, the authority to prosecute or assist in the

prosecution of criminal cases. N.C. Gen. Stat. § 114-11.6. Defendants argue that the North

Carolina Department of Justice has not been asked nor has it accepted an invitation by a local

district attorney to prosecute NCSOR violations, see [DE 56-2) Elliot Aff., but that argument

misses the mark. The fact that the Attorney General has not exercised his power to prosecute

NCSOR violations does not alter the analysis as to whether he has the authority to do so. See

also Does 1-5 v. Cooper, 40 F. Supp. 3d 657, 674 (M.D.N.C. 2014).

          The Court thus concludes that the defendants are proper Ex parte Young defendants and

that the Eleventh Amendment does not make them immune from this suit.



                                                   5

           Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 5 of 13
            B. Plaintiffs§ 1983 procedural due process claim

            To prevail on his § 1983 procedural due process claim, plaintiff Grabarczyk on behalf of

himself and the class must show first that North Carolina's requirement that individuals register

as sex offenders based solely upon a "substantially similar" determination deprives them of a

cognizable liberty or property interest and, second, that the procedures attending this deprivation

were constitutionally inadequate. Kentucky Dep 't of Corr. v. Thompson, 490 U.S . 454, 460

(1989). When a state deprives an individual of a protected liberty or property interest it must

provide both notice and an opportunity to be heard. D.B. v. Cardall, 826 F.3d 721 , 741 (4th Cir.

2016); Armstrong v. Manzo , 380 U.S. 545 , 552 (1965).

            It is generally not disputed that placement on the NCSOR deprives individuals of

substantial liberty interests, which include being required to maintain their registration by

reporting to sheriffs every six months as well as restrictions on where they may live, work, and

spend recreational time. See Meredith v. Stein, 355 F. Supp. 3d 355, 365 (E.D.N.C. 2018).

            Considering the second prong of the due process analysis, as this Court has previously

held, where there is no process, there can be no due process. Id. North Carolina law requires that

an individual be placed on the NCSOR where the individual has a reportable conviction. N.C.

Gen. Stat. § 14-208.7(a). The definition ofreportable conviction is found in N .C. Gen. Stat. § 14-

208.6(4). It is undisputed that prior to December 1, 2006, with respect to conviction which

occurred outside of North Carolina, a reportable conviction was defined only as a "final a

conviction in another state of an offense, which if committed in this State, is substantially similar

to an offense against a minor or a sexually violent offense as defined by this section." 1 See 2001

North Carolina Laws S.L. 2001-373 (S.B . 936); 2001 N.C. HB 1638 [DE 50-2].


I
 For brevity, the Court wi ll refer to "an offense agai nst a minor or a sexually violent offense as defined by thi s section" as a North Carolina conviction requiring
registration.



                                                                                  6

               Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 6 of 13
       In 2006, the definition of reportable conviction was amended, as is relevant here, to

require sex offender registration by any individual convicted of an out-of-state offense that is

substantially similar to a North Carolina offense requiring registration or is an offense the

conviction for which requires registration in the state of conviction. See, e.g. , N.C. Gen. Stat. §

14-208.6(4)(b); 2006 North Carolina Laws S.L. 2006-247 (H.B. 1896); [DE 50-14]. This change

was made effective on De.cember 1, 2006, and was made applicable only to offenses committed

on or after December 1, 2006, and to individuals who move to North Carolina on or after

December 1, 2006. Id. § 19(e); State v. Corey, 248 N.C. App. 302 (2016).

       It is undisputed that a local sheriff or his or her employees made and make the

determination as to whether an out-of-state offense is "substantially similar" to a North Carolina

offense requiring registration and that there is no authoritative guidance as to how to make this

determination. Individuals found to have committed substantially similar out-of-state crimes are

required to register, and there is no process for seeking review of this decision, nor is there any

meaningful opportunity to be heard prior to the decision being made. As this Court has

previously held:

       In determining that an individual must register as a sex offender because his out-
       of-state conviction is "substantially similar" to a reportable conviction, North
       Carolina provides neither prior notice nor a hearing. In fact, North Carolina
       provides nothing at all. Rather, each county sheriffs office can decide unilaterally
       whether any out-of-state offense is "substantially similar" to any reportable North
       Carolina conviction. The sheriff's deputies responsible for making the
       determinations do not need to consult with legal counsel, even though substantial
       similarity has been described as a "question of law." State v. Springle, 244
       N.C.App. 760, 781 S.E.2d 518, 522 (2016). No evidentiary hearings are held . . ..
       The substantial similarity determinations are final and result in individuals being
       forced to register within days or face felony prosecution; there is no opportunity
       to appeal. There is no statute, regulation, policy, or ordinance outlining the
       determination process, listing factors that are considered, or identifying who is
       responsible for making the determinations.




                                                 7
         Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 7 of 13
Meredith, 355 F. Supp. 3d at 365 ; see also Creekmore v. Attorney Gen. of Texas , 341 F. Supp. 2d

648, 666 (E.D. Tex. 2004).

       The summary judgment record in this case does not provide a basis to depart from this

Court' s prior holding in Meredith that the "substantially similar" determination procedure is

constitutionally inadequate. For example, defendants have presented evidence that some

individuals who may be subject to sex offender registration requirements are permitted to meet

with sheriffs and provide input and documentary information to the sheriffs office prior to the

"substantially similar" determination. See [DE 56-7] McAteer Aff.   ,r 4; [DE 56-4] Elliott Dep. at
43 . That some sheriffs or their employees may have a practice to allow for some input prior to

making the "substantially similar" determination does not raise a genuine issue of material fact

as to whether the procedures afforded to individuals who may be subject to sex offender

registration under North Carolina law are constitutionally adequate. See Cardall, 826 F .3d 721,

743 (4th Cir. 2016) ("The mere availability and utilization of some procedures does not mean

they were constitutionally sufficient.").

       Defendants' remaining arguments in opposition to the summary judgment motion fail to

demonstrate that summary judgment should not be entered in plaintiffs' favor. Defendants first

argue that plaintiff and the class members have a duty to register as sex offenders under federal

law, specifically SORNA. See 34 U.S .C. §§ 20901 , et seq. In essence, defendants argue that

plaintiffs have suffered no prejudice by being required to register under North Carolina law

because they would otherwise be required to register under SORNA. See Id. § 20911 ; see also

United States v. Gould, 568 F.3d 459, 465 (4th Cir. 2009).

       But this lawsuit concerns only North Carolina' s state law regarding sex offender

registration. North Carolina has declined to adopt the federal definition of "sex offender" under



                                                8
         Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 8 of 13
SORNA. Moreover, these plaintiffs, who committed offenses prior to December 1, 2006, and

moved to North Carolina prior to December 1, 2006, were all required to register under North

Carolina law only because their out-of-state convictions were determined by a local sheriff or

sheriffs employee to be substantially similar to a North Carolina offense requiring registration. 2

Defendants contend that plaintiff is attempting to "evade a federal obligation simply because the

procedural framework of a State' s registry may be flawed" and that this would run contrary to

the structure and purpose of SORNA. [DE 54 at 11]. Undoubtedly, as defendants state, "SORNA

is national legislation intended to standardize sex offender reporting requirements and impose

severe penalties against those who violate those requirements." Id. However, given the

additional liberty restrictions placed on individuals on the NCSOR, the fact that SORNA may

require registration does not resolve plaintiffs challenge to the procedure by which North

Carolina determined whether an individual shall be required to register as a sex offender under

North Carolina law, and the liberty restrictions that continue to flow from such a determination.



       Defendants further argue that a hearing is not required to satisfy due process in this

context. See Matthews v. Eldridge , 424 U.S . 319, 332-35 (1976); Cardall, 826 F.3d at 742.

However, plaintiffs do not ask this Court to determine what specific procedures would satisfy

due process in this context. They merely ask for a declaration that they have not been afforded

constitutionally adequate process.


2
 Although SORNA registration requirements apply to individuals convicted of sex offenses prior
to SORNA' s enactment on July 27, 2006, pre-SORNA offenders were not required to register
under SORNA until the Attorney General validly specified that that SORNA' s registration
requirements applied to them on February 28, 2007. Rey nolds v. United States, 565 U.S. 432,
437, 439 (2012). Plaintiff was convicted in Wisconsin in 2002 and moved to North Carolina in
2005 . His registration on the NCSOR occurred only because his local sheriff determined that his
Wisconsin offense was substantially similar to a North Carolina offense requiring registration.


                                                 9

         Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 9 of 13
       This suit concerns a discrete set of individuals who were required to register as sex

offenders after moving to North Carolina prior to December 1, 2006, for out-of-state offenses

committed prior to December 1, 2006. As this Court has previously held, the absence of any

meaningful process afforded to individuals such as plaintiff in determining whether their out-of-

state offenses were "substantially similar," which, under North Carolina law, is otherwise a

question of law, Springle , 244 N.C. App. at 765 ; see also State v. Burgess, 216 N.C. App. 54, 59

(2011), to a North Carolina offense requiring sex offender registration violates their procedural

due process rights under the Fourteenth Amendment. Meredith , 355 F. Supp. 3d at 366.

       Plaintiff, on behalf of himself and the class members, has satisfied his burden under Fed.

R. Civ. P. 56 and demonstrated that there are no genuine issues of material fact and that plaintiff

is entitled to judgment in his favor as a matter of law.



       Plaintiff seeks injunctive and declaratory relief. Specifically, plaintiff asks

       1) For a declaratory judgment that the State has violated the Due Process Rights
       of Plaintiff and others similarly situated under the Fourteenth Amendment of the
       Constitution of the United States by placing them on the North Carolina Sex
       Offender Registry and thereby subjecting them to a substantial deprivation of
       liberty without notice and opportunity to be heard;


       2) For an Order directing Defendants, in their official capacities, to remove the
       name and other information of Plaintiff and others similarly situated from the
       North Carolina Sex Offender Registry;



       3) For an injunction barring Defendants, in their official capac1t1es, from
       enforcing North Carolina statutes applicable only to registered sex offenders
       against Plaintiff and others similarly situated; [and]



       4) For attorney' s fees and costs pursuant to 42 U.S .C. §1988 and any other
       applicable federal or state statute.

                                                  10

        Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 10 of 13
[DE 1].


          Defendants ask the Court to limit any relief if summary judgment in plaintiff's favor is

granted. Defendants argue that the Court cannot bind any district attorney other than defendant

Boone and that it remains the province of the North Carolina General Assembly to remedy

whatever constitutional defects this Court finds in the challenged framework.

          As discussed above, this Court has not been asked to decide what specific procedures

would be required to satisfy due process in this context. Plaintiff has demonstrated, however,

that he is entitled to a declaratory judgment under 28 U.S.C. § 2201(a) that

          the State of North Carolina has violated the due process rights of plaintiff and
          others similarly situated under the Fourteenth Amendment to the United States
          Constitution by placing them on the North Carolina Sex Offender Registry and
          thereby subjecting them to a substantial deprivation of liberty without notice and
          opportunity to be heard.

See also Meredith, 355 F. Supp. 3d at 366 (entering same declaration and ordering it to remain

in effect unless and until North Carolina modifies its process to afford plaintiff notice and the

opportunity to be heard).

          A permanent injunction is appropriate where a party shows that "(1) it has suffered an

irreparable injury; (2) remedies available at law are inadequate; (3) the balance of the hardships

favors the party seeking the injunction; and (4) the public interest would not be disserved by the

injunction." PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111 , 126 (4th Cir. 2011).

Placement on the sex offender registry without due process of law constitutes an irreparable

injury, plaintiff's remedies at law are inadequate, the balance of hardships favors plaintiff, and

the public interest would not be disserved by the injunction. The injunction is narrowly tailored

and, although the district attorney for each judicial district in which a class member resides has

                                                  1I

          Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 11 of 13
not been named as a party to this lawsuit, is appropriately entered against the named district

attorney and the state' s attorney general.

        Plaintiff is therefore entitled to injunctive relief and defendants are ENJOINED as

follows:

        Defendants, in their official capacities, shall REMOVE plaintiffs and the class
        members ' names and other information from the North Carolina Sex Offender
        Registry. Defendants, in their official capacities, are further ENJOINED from
        prosecuting plaintiff or the class members for any offenses applicable only to
        registered sex offenders based upon their registration on the North Carolina Sex
        Offender Registry solely because of a prior determination that their out-of-state
        offense committed before December 1, 2006, is substantially similar to a North
        Carolina offense requiring sex offender registration.

        Whether plaintiff, or any class member, is required to register as sex offender under state

or federal law for any reason other than the determination that his out-of-state conviction which

occurred prior to December 1, 2006, is substantially similar to a North Carolina offense

requiring sex offender registration is not an issue before this Court.

                                              CONCLUSION

        Accordingly, for the foregoing reasons, plaintiffs motion for summary judgment [DE

49] is GRANTED. Defendants' motions for extension of time [DE 52] and to seal [DE 57] are

also GRANTED.

        Is it hereby ORDERED, ADJUDGED, and DECREED that defendants, their successors,

agents, servants, employees, and all persons in active concert or participation with them who

receive actual notice hereof

        (1) SHALL REMOVE plaintiffs and the class members ' names and other
        information from the North Carolina Sex Offender Registry, and are further

        (2) ENJOINED from prosecuting plaintiff or the class members for any offenses
        applicable only to registered sex offenders based upon their registration on the
        North Carolina Sex Offender Registry solely because of a prior determination that



                                                  12

           Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 12 of 13
       their out-of-state offense committed before December 1, 2006, is substantially
       similar to a North Carolina offense requiring sex offender registration.

Plaintiff shall recover of defendants his costs of action, if any, including reasonable attorney

fees , under 42 U.S.C. § 1988. The Clerk is DIRECTED to enter judgment and close the case.



SO ORDERED, this      '   t"'   day of May, 2020.




                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DlSRICT




                                                13

        Case 5:19-cv-00048-BO Document 60 Filed 05/12/20 Page 13 of 13
